DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-18 and 20 were examined and rejected in an Office action mailed 6 August 2021.Applicant responded on 6 December 2021, cancelling several claims.  Claims 1, 3-6 and 8-18 are examined herein.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

The “Oath or Declaration” filed on 5 October 2020 is noted.

Applicant explicitly defines “spinach” to exclude S. tetrandra and S. turkestanica.  Spec., p. 15.  Therefore, although claim 13 is drawn to a method of generating a spinach plant, where the plant has resistance against at least Pfs:8, Pfs:10, Pfs:11, Pfs:12, Pfs:13, Pfs:14, Pfs:15 and Pfs:16, by crossing a spinach plant comprising an introgression fragment obtainable from seed as deposited under NCIMB 42607, wherein the introgression fragment comprises SEQ ID NO:1, with another spinach plant.  Applicant teaches that the introgression fragment in the deposit was obtained from S. turkestanica.  p. 7.  Applicant further teaches that SEQ ID NO:1 is from S. turkestanica.  However, claim 13 does not read on naturally-occurring processes because of the definition.



Specification
3.	The disclosure is objected to because of the following informalities.  

Applicant amended a specification, however, two copies of the specification where filed on 24 July 2020.  The application was filed under 371, and the examiner used to “WO” specification.  Applicant appears have used the other specification.  Applicant is requested to clarify which is the official copy of the specification.  However, since Applicant’s amendments relate to a different copy of the specification than was the basis for the objection, Applicant’s amendments were not responsive.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.  Please remove the hyperlink on page 56.
The specification is objected to because Dr. Correll’s name is misspelled on page 5 twice.  The specification is also objected to because “turkestanica” is misspelled on page 30, line 5.
The specification is objected to because it cites to publications numerous places without providing the complete citation.  Page 56 was noted before making this objection.  See, at least:  page 4, lines 32-35.
The specification is objected to because the first full paragraph on page 54 has an editorial comment at the end.  

The specification is no longer objected to because there is not a Brief Description of the Drawings or Figures section.  It may be inserted in an odd place relative to the “WO” specification, but is at least in there.

Appropriate correction is requested.

Regarding the discussion of the listing of references towards the end of the specification, The Office requests that the Examiner to inform Applicant of the situation.  It is, however, not a formal objection.  Applicant acknowledged awareness of the situation, and therefore it need not be discussed further. 


Withdrawal of Objections and Rejections
4.	The objection under the Sequence Rules is withdrawn in view of Applicant’s amendments to the specification.  In view of the issue with the two specifications discussed above, Applicant is requested to clarify where the amendment adding the Figure legends is placed.
The objections to claims 1, 10-11, 14, 18 and 20 is withdrawn in view of Applicant’s amendments to the claims.
The rejection of claim 9 for having an improper Markush group is withdrawn in view of Applicant’s amendments to the claims.
The rejection of claims4 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the antecedent basis of “the gene” and “the fragment” is withdrawn in view of Applicant’s amendments to the claims.

The rejection of claims 1-18 and 20 regarding the deposit is withdrawn in view of Applicant’s arguments and the deposit receipt  provided as Exhibit A.

Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Due to Applicant’s amendments to the claims, the rejections are modified from the rejections set forth in the Office action mailed 8 June  2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 6 December 2021.  Applicant’s arguments have been fully considered but are not persuasive.

7.	Claims 1-3, 13, 15, 18 are rejected for using an insufficiently defined functional limitation.  The claims are drawn to a spinach plant, or require a spinach plant, having the genetic information required to provide resistance to Pfs:8-16, as well as the presence of SNP no. 1, where the gene providing the resistance is present in a deposit.
Although claim 1, for example, comprises the functional claim language “confers resistance against at least [Pfs] races 8 to 16” and thus this language imposes a limit on the claim, the boundaries are unknown because a structure needed to accomplish the recited function is not taught.  
The specification fails to set forth what genetic information is associated with the phenotype.  The teachings, or lack thereof, of Applicant's specification are discussed in greater detail in the rejections under 35 U.S.C. 112(a), infra.  As pointed out, Applicant does not teach anything about the gene other than its chromosomal location in association with one marker plus its phenotype.  Applicant does not teach the sequence of the gene, in contrast to, e.g. Kock et al., WO2018/059651 A1, published 5 April 2018.  Thus the instant claim language imposes no limits as to the structure needed for the claimed function to be performed.  Claim 1, for example, is not necessarily limited to the gene or genes present in the deposited seeds because no structural information is 
Complicating determining the boundaries of these claims is the art's observation that resistance to Pfs races may arise from genes at the R gene locus and structures such as those taught by Kock et al. or by She et al. (2018) Theor Appl Genet 131 :2529-41.  On the other hand, resistance to Pfs:14 can also arise from non-R genes.  Feitsma et al., US Patent Publication No. 2017/0327839 A1, published 16 November 2017.
Applicant is reminded that while functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined under 35 U.S.C. 112(b).  Claim language that merely states a result to be obtained without providing boundaries on the claim scope is unclear.  See e.g. "Enhancing Clarity By Ensuring That Claims are Definite Under 35 U.S.C. 112(b)," 20 May 2016 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examinationguidance-and-training-materials).
Claim 1 was amended to recite “the gene” in the last full line in reference to “said resistance gene.  This is ambiguous because Applicant has not established there is only a single gene in the introgression fragment and/or there is only one such gene that confers resistance to the recited races of Pfs.  Or does it mean something else or something more?
As a result, the metes and bounds of the claims are indefinite.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Applicant’s Arguments & Response to Thereto
In the response arguments, Applicant revisits the amended claim language and asserts that the functional limitation is met by calling a fragment of DNA present in the 
In response to Applicant’s argument, there is no evidence in the art that a single fixed nucleotide together with a variant of SEQ ID NO:1  would provide resistance to Pfs races.
See, e.g., Kock et al., which associates genes and encoded proteins with Pfs resistance.
Additionally, claim 1’s reference to the “single gene” in the introgression fragment also raises the question as to whether it reads on introgression fragments that contain more than one gene and how to distinguish the two types.  Similarly, claim 11 refers “to the resistance gene on chromosome 3” but there is no way to identify it.
Claim 11 is also rejected because the antecedent basis for the limitation “the resistance gene on chromosome 3” is unclear.


Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Due to Applicant’s amendments to the claims, the rejections are modified from the rejections set forth in the Office action mailed 8 June  2021 as applied to the above-
Claim 1 is drawn to a S. oleracea plant with an introgression fragment from a wild relative of spinach where the introgression fragment has a single gene that, when homozygous, confers resistance to at least Pfs:8, Pfs:9, Pfs:10, Pfs:11, Pfs:12, Pfs:13, Pfs:14, Pfs:15 and Pfs:16 and where the gene is linked to SNP no. 1 which is defined as a variant of SIN:1.  Claim 1 is additionally rejected under 35 USC 1122(b).
Claim 1’s reference to the “single gene” in the introgression fragment also raises the question as to whether it reads on introgression fragments that contain more than one gene and how to distinguish the two types.  Applicant also provides no means of identifying the single gen.
Dependent claim 3 recites further features of the Pfs resistance pattern.  Dependent claim 4 requires that the introgression fragment be homozygous.
Dependent claim 5 requires that the introgression fragment be heterozygous and recites four possibilities for SNP 01.
Dependent claims 6 references the introgression fragment or subfragment. 
Dependent claim 8 recites various permutations of the identity of the plant claimed in claim 1.  
Dependent claim 9 reads on leaf phenotypes.  
Dependent claim 10 reads on seed.  Dependent claims 11-12 read on progeny.  Claim 11 refers “to the resistance gene on chromosome 3” but there is no way to identify it.
 Dependent claim 14 refers to plant parts; it requires the presence of the resistance gene and SNP no. 1.  Dependent claim 15 is drawn to a tissue culture and requires the presence of the resistance gene and SNP no. 1; dependent claim 16 is drawn to a regenerated plant.
Claim 13 is drawn to a method of generating a spinach plant comprising resistance against at least Pfs:8, Pfs:9, Pfs:10, Pfs:11, Pfs:12, Pfs:13, Pfs:14, Pfs:15 and Pfs:16, by crossing a spinach plant comprising an introgression fragment obtainable from seed as deposited under NCIMB 42607, wherein the introgression 
Independent claim 17 is drawn to a method of identifying or selecting a spinach plant by determining the presence of SNP no. 1  in a variant of SIN:1.
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
Applicant’s description is first reviewed.  In a cross between the deposited line and another spinach plant, Applicant correlated the resistance with SNP no. 1 comprising an adenine at position 114.  In the non-RPF14 plant, position 114 is a guanine.  Id., p. 52.  Applicant explains the differences of SEQ ID NO:3 with respect to SEQ ID NO:1.  Id.  Applicant provides further description as to variability in the spinach genome.  Id., pp. 52-53.
In Example 1, Applicant describes selecting a S. turkestanica accession for resistance to Pfs and then backcrossing to form a homozygous line which is represented by the deposited seeds.  Spec., p. 50.
Applicant describes that the resistance gene provides resistance to Pfs:1, Pfs:2, Pfs:6, Pfs:8, Pfs:9, Pfs:10, Pfs:11, Pfs:12, Pfs:13, Pfs:14, Pfs:15, Pfs:16 and isolate UA0514.  Id., p. 51.  This contrasted to lines comprising RPF11, RPF12 or RPF13 which do not display resistance to Pfs:16.  Id.
Applicant also raises the issue of another Pfs resistance allele described in a PCT publication, Brugmans et al., WO2015/054339 A1, described as isolated from S. tetrandra.  Brugmans et al.’s gene displays a different resistance pattern.  Id., p. 53.  Applicant describes that neither flanking marker is present in the instant deposited seeds.  Id.  Unanswered is the question as to why Applicant studied S. tetrandra and not S. turkestanica.  E.g., De Visser, US Patent Publication No. 2017/0127642 A1 & De Visser, US Patent Publication No. 2018/0255739 A1.  Applicant also does not describe the sequence of any reading frames discovered.
Id., pp. 54-55.
Turning away from the specification, the art teaches that the isolation of new Pfs resistance genes / alleles is a matter of active concern.  For example, recent patent publications describe several genes providing resistance to Pfs races in spinach.  These include:
(1) the RPF11 gene conferring resistance to Pfs races 7-14 (Dijkstra, US Patent Application No. 2015/0082483 A1, claiming priority to 13 September 2013);  
(2) the RPF12 gene which apparently confers resistance to Pfs races 1-2 and 4-14 (Dijkstra, US Patent Application No. 2016/0177330 A1, claiming priority to 13 September 2013); 
(3) the R6 gene conferring resistance to Pfs races 1-6, 9, and 11-14 (Den Braber, US Patent Publication No. 2013/0230635 A1, claiming priority to 31 October 2011); and 
(4) the R15 gene conferring resistance to Pfs races 1-6, Pfs9, Pfs11-15 and UA1014 (Feltsma & Kock, US Patent No. 9,402,363 B1, claiming priority to 20 November 2015).
The art also describes that although resistance to Pfs races 1-2 in Spinacia species was initially thought to be controlled by a single dominant gene, it was later demonstrated to be controlled by two closely linked genes.  Irish et al. (2008) Phytopath 90(8):894-900, 894; & Correll et al. (2011) Eur J Plant Pathol 129:193-205, 196 (1st col.).  Furthermore, new races of Pfs are being identified at an increasing rate.  Id., Fig. 3, p. 196.  For example, Correll et al. describes that Pfs:7 was first identified in about 2000.  Correll et al., Table 3.  Therefore resistance to Pfs:7, for example, could not be tested before about 2000.  In another 2008 publication, Irish et al. provides extensive resistance tables testing through Pfs:10, which is described as a “new“ race.  Irish et al. (2007) Plant Dis 91:1392-96, abstract.  Thus, since Pfs:11-15 and isolate UA1014 were unknown at the time of the Irish et al. publication, susceptibility could be not tested.  Similarly, Baerends, US 2009/0300786 A1 (published 3 December 2009) describes the OMB66-1101M spinach plant that is resistant to Pfs races 1-4, but the publication is silent with regard to resistance to other races.  Baerends, para. 0028.  Additionally, Correll et al. teaches how new resistant lines are identified – by screening existing spinach accessions.  Correll et al., p. 196.  
RPF gene.  She et al. (2018) Theor Appl Genet 131:2529-41, 2538.  From Rijk Zwaan, Kock et al. describes numerous WOLF genes associated with Pfs resistance.  Kock et al., WO2018/060474 A1, 05 April 2018.  None of the WOLF alleles described by Kock et al. in its Table 3 correspond to the instant resistance pattern.  Kock et al., p. 37.
She et al. and Kock et al. appear to disagree as to the gene providing resistance.  She et al. may have identified one of WOLF alleles described by Kock et al. in the ‘905 Publication and designated it Spo12821, but decided against it being the sought-after RPF gene.  She et al., p. 2535.  
The Federal Circuit held that a written description of an invention "requires a precise definition, such as by structure, formula [or] chemical name, of the claimed subject matter sufficient to distinguish it from other material."  Regents of the Univ. of Cal. v. Eli Lilly and Co., 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 U.S.P.Q.2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."   Id., 119 F.3d at 1568, 43 USPQ2d at 1406.  Further, the court held that to adequately describe a claimed genus, Applicant must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of members of the genus."  Id.  
A deposit, at least in some situations, can satisfy the written description requirement for the deposited species.  Enzo Biochem Inc. v. Gen-Probe Inc., 323 F.3d 956, 966, 63 USPQ2d 1609, 1614 (Fed. Cir. 2002) (remanded).  However, the Federal Circuit's Enzo decision remanded the case to the district court to resolve "genuine issues of material fact ... regarding satisfaction of the written description requirement" even in view of the deposit.  Id., 323 F.3d at 960, 63 USPQ2d at 1610.  Furthermore, the MPEP emphasizes that the Final Rule governing the deposit of biological materials requires that "[o]nce the patent issues, the description must be sufficient to aid in the quoting 54 Fed. Reg. 34,864, 34,880 (22 August 1989).
The claims and their scope is analyzed supra and is incorporated by reference.
Applicant only describes by deposit one spinach line with a resistance gene from S. turkestanica.  Claim 1, however, reads broadly on any resistance gene with the required pattern of Pfs resistance from either S. tetrandra or S. turkestanica at least.  Although the claim requires resistance to Pfs races 8 to 16 when the gene is homozygous, the claim does not require that the claimed plant is homozygous and thus there is no requirement for any Pfs resistance in the claimed plant.
Further resistance to Pfs races 8 to 16 cannot be considered as a distinguishing feature.  Reference to Kock et al.’s Table 3 (p. 37) shows that a combination of WOLF11 and WOLF19 would result in the required resistance pattern.
Applicant also fails to describe the claimed resistance gene by DNA or protein sequence or even if it is actually a single gene.  Additionally, Applicant presents no information that SNP no 1. is causally associated with the claimed Pfs resistance pattern.  Given the short length of SNP no 1., an ordinary artisan would not believe it encodes a protein that provides Pfs resistance.  Applicant at most only shows that it is linked to the resistance gene.
Applicant acknowledges that the marker might be remote from the resistance gene in the discussion of ‘physical distance’ and ‘genetic distance’ in the specification.  Spec., p. 22.  Applicant also describes the distance between other resistance genes and markers.  Id., p. 4.  Applicant also suggests that the linkage between SNP no. 1, or additional SNPs, could be determined.  Id., pp. 47 & 54-55.  Applicant, however, only provides SNP no. 1 at an indeterminate distance from the resistance gene.
Applicant describes that a marker within 5 cM of a gene can be used to select plants with the gene (id., p. 47) – however, the distance between SNP no. 1 and the resistance gene is unknown.  Applicant also describes that “[i]f flanking markers are identified (either side of the RPF14 gene), the physical region of chromosome 3 where RPF14 is located between the markers can be identified.”  Id.  Applicant, however, does not describe, and the claims do not require, tightly linked, bracketing, markers associated with the claimed pattern of Pfs resistance.
Lilly, 119 F.3d at 1566, 43 USPQ2d at 1404.  Even with the deposit, Applicant fails to provide adequate description of the invention since Applicant only points to one spinach chromosome with one marker.  Applicant has not demonstrated that the single marker associated with sequence variants of SIN: is or is not necessary and/or sufficient for the required resistance pattern.  Applicant has therefore not demonstrated possession of the genus as broadly as claimed to one of skill in the art at the time this application was filed.
The disagreement between She et al. and Kock et al. discussed above emphasizes the lack of written description.  
Further, in the discussion of sequence variants on page 52 of the specification, Applicant describes the difficulty of using, e.g. SEQ ID NO:1, to select for plants with the required resistance.  Applicant therefore uses a large and poorly defined set of sequences in the claims.  Applicant fails to describe a representative number of sequences compared to the size of the genus claimed or markers.
See also Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1115 (Fed. Cir. 1991), which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification. In this case, there is no way that a practitioner would be able to determine if any particular spinach plant with the same pattern of resistance is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention.

Applicant’s Arguments & Response to Thereto
Applicant points to the claim amendments and the cancellation of select claims and alleges that obviates the rejection.


Claim Rejections - 35 USC § 112(a), enablement
7.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the alleles in the deposited seeds in plants grown from those seeds, does not reasonably provide enablement for the genus of other alleles as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Due to Applicant’s amendments to the claims, the rejections are modified from the rejections set forth in the Office action mailed 8 June  2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 6 December 2021.  Applicant’s arguments have been fully considered but are not persuasive.
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
The scope of the claims is set forth above in the rejection under the written description requirement.
In comparison to the scope of the claims, Applicant’s specification provides minimal guidance.  
In a cross between the deposited line and another spinach plant, Applicant teaches that the Pfs resistance correlated with SNP no. 1 comprising an adenine at position 114.  In the non-RPF14 plant, position 114 is a guanine.  Id., p. 52.  Applicant Id.  Applicant provides further teachings as to variability in the spinach genome.  Id., pp. 52-53.
In Example 1, Applicant teaches selecting a S. turkestanica accession for resistance to Pfs and then backcrossing to form a homozygous line which is represented by the deposited seeds.  Spec., p. 50.
Applicant teaches that the resistance gene provides resistance to Pfs:1, Pfs:2, Pfs:6, Pfs:8, Pfs:9, Pfs:10, Pfs:11, Pfs:12, Pfs:13, Pfs:14, Pfs:15, Pfs:16 and isolate UA0514.  Id., p. 51.  This contrasted to lines comprising RPF11, RPF12 or RPF13 which do not display resistance to Pfs:16.  Id.
Applicant also raises the issue of another Pfs resistance allele described in a PCT publication, Brugmans et al., WO2015/054339 A1, taught as isolated from S. tetrandra.  Brugmans et al.’s gene displays a different resistance pattern.  Id., p. 53.  Applicant teaches that neither flanking marker is present in the deposited seeds.  Id.  Unanswered is the question as to why Applicant studied S. tetrandra and not S. turkestanica.  E.g., De Visser, US Patent Publication No. 2017/0127642 A1.  Applicant also does not teach the sequence of any reading frames discovered.
Applicant teaches that further studies are planned.  Id., pp. 54-55.
The art teaches that the isolation of new Pfs resistance genes / alleles is a matter of active concern.  For example, recent patent publications describe several genes providing resistance to Pfs races in spinach.  These include:
(1) the RPF11 gene conferring resistance to Pfs races 7-14 (Dijkstra, US Patent Application No. 2015/0082483 A1, claiming priority to 13 September 2013);  
(2) the RPF12 gene which apparently confers resistance to Pfs races 1-2 and 4-14 (Dijkstra, US Patent Application No. 2016/0177330 A1, claiming priority to 13 September 2013); 
(3) the R6 gene conferring resistance to Pfs races 1-6, 9, and 11-14 (Den Braber, US Patent Publication No. 2013/0230635 A1, claiming priority to 31 October 2011); and 
(4) the R15 gene conferring resistance to Pfs races 1-6, Pfs9, Pfs11-15 and UA1014 (Feltsma & Kock, US Patent No. 9,402,363 B1, claiming priority to 20 November 2015).
Id., Fig. 3, p. 196.  For example, Correll et al. teaches that Pfs:7 was first identified in about 2000.  Correll et al., Table 3.  Therefore resistance to Pfs:7, for example, could not be tested before about 2000.  In a 2008 publication, Irish et al. provides extensive resistance tables testing through Pfs:10, which is described as a “new“ race.  Irish et al. (2007) Plant Dis 91:1392-96, abstract.  Thus, since Pfs:11-15 and isolate UA1014 were unknown at the time of the Irish et al. publication, susceptibility could be not tested.  Similarly, Baerends, US 2009/0300786 A1 (published 3 December 2009) describes the OMB66-1101M spinach plant that is resistant to Pfs races 1-4, but the publication is silent with regard to resistance to other races.  Baerends, para. 0028.  Additionally, Correll et al. teaches how new resistant lines are identified – by screening existing spinach accessions.  Correll et al., p. 196.  
After Applicant’s filing date, candidate Pfs resistance genes from spinach were identified.  From Correll’s lab, She et al. focused on three genes / polypeptides Spo12784, Spo12903 and Spo12729 as candidates for the sought-after RPF gene.  She et al. (2018) Theor Appl Genet 131:2529-41, 2538.  From Rijk Zwaan, Kock et al. describes numerous WOLF genes associated with Pfs resistance.  Kock et al., WO2018/060474 A1, 05 April 2018.  None of the WOLF alleles described by Kock et al. in its Table 3 correspond to the instant resistance pattern.  Kock et al., p. 37.
She et al. and Kock et al. appear to disagree as to the nature of the Pfs resistance gene.  For example, She et al. may have identified one of WOLF alleles described by Kock et al. in the ‘905 Publication and designated it Spo12821, but decided against it being the sought-after RPF gene.  She et al., p. 2535.  This disagreement emphasizes Applicant’s lack of guidance.
Claim 1 reads broadly on any spinach plant that displays resistance to Pfs races 8 to 16 when an unidentified gene is homozygous and comprises SNP no. 1.  Only claims 4, 6-7 and 13 even reference a deposit.

Claim 8 emphasizes that the plant claimed in claim 1 need not be homozygous for the gene in question and therefore claim 1’s plant may not display the required resistance pattern.  This raises the question as to how one could identify the plant of claim 1 except for the presence of SNP no. 1, which, by itself has no value.
Claim 13 requires the introgression fragment from the deposit with SEQ ID NO:1.  Although the preamble recites the intended result, the claim does not require that the resistance pattern arises from the arguably deposited S. turkestanica gene.  The only requirement is a single SNP in the midst of a variant of SIN:1. 
Claim 17, which requires selecting for SNP no. 1, only has value, i.e. Applicant teaches how to use the claimed invention, if SNP no. 1 is associated with the resistance pattern.  Further, in the discussion of sequence variants on page 52 of the specification, Applicant points out the difficulty of using a particular sequence when no teachings are provided as to the identity of the gene providing resistance.
Claims 18 and 20 make no reference to the deposit.
The claimed resistance gene is not explicitly defined by DNA or protein sequence.  Applicant presents no teachings that SNP no. 1 is causally associated with the claimed Pfs resistance pattern.  Furthermore, given the short length of SNP no. 1, an ordinary artisan would not believe it encodes a protein that provides Pfs resistance.  Applicant only teaches that it is linked to the resistance gene.
Applicant acknowledges that the marker might be remote from the resistance gene in the discussion of ‘physical distance’ and ‘genetic distance’ in the specification.  Spec., p. 22.  Applicant also teaches the distance between other resistance genes and markers.  Id., p. 4.  Applicant also suggests that the linkage between SNP no. 1, or additional SNPs, could be determined.  Id., pp. 47 & 54-55.  Applicant, however, only provides SNP no. 1 at an indeterminate distance from the resistance gene.
Further, Applicant teaches that a marker within 5 cM of a gene can be used to select plants with the gene (id., p. 47) – however, again, the distance between SNP no. 1 and the resistance gene is unknown.  Applicant also teaches that “[i]f flanking markers Id.  Applicant, however, does not teach, and the claims do not require, tightly linked, bracketing, markers associated with the claimed pattern of Pfs resistance.
Applicant fails to provide information to distinguish the claimed gene from another one or ones with a similar resistance pattern but found in a different spinach plant.  SNP no. 1, by itself, does not provide Pfs resistance.
As seen above, breeding spinach plants and testing for susceptibility and/or resistance Pfs races was routine in the art at the time of filing the instant application.
The question is, therefore, whether the specification enables one skilled in the art to make any member of the species of the claimed genus other than gene or genes in the deposited seeds.  See, for example, MPEP 2164.06(a)(II), citing to Ex parte Jackson, 217 USPQ 804, 806 (Bd. App. 1982).  The issue before the Board in Ex parte Jackson was:
The issue squarely raised by this rejection is whether or not a description of several newly discovered strains of bacteria having one particularly desirable metabolic property in terms of the conventionally measured culture characteristics and a number of metabolic and physiological properties would enable one of ordinary skill in the relevant art to independently discover additional strains having the same specific, desirable metabolic property, i.e., the production of a particular antibiotic.

To state the issue somewhat differently, it is whether a verbal description of a new species would enable one of ordinary skill in the relevant art to obtain strains of that species over and above the specific strains made available through deposit in one of the recognized culture depositories.

Ex parte Jackson, 217 USPQ 804, 806 (Bd. App. 1982).  In the instant application, the issue is similar to the one before the Board in that Applicant has deposited seeds with arguably unique characteristics – the resistance gene that confers resistance to Pfs races 8-16 when homozygous and is associated with SNP no. 1 – but not taught how to identify other genes conferring resistance to the same Pfs races.  In Ex parte Jackson, the Board held that the deposit, without a detailed explanation of how to obtain more species from nature, did not enable the generic claims.  Id., p. 808.  The Board found that “the degree of experimentation involved in locating new [organisms] apart from Id.  The Jackson decision was considered and distinguished by the Federal Circuit in the Wands decision in view of the routine experimentation required to obtain hybridomas.  In re Wands, 858 F.2d at 740, 8 U.S.P.Q.2d at 1406.  Therefore, in view of the Ex parte Jackson decision, the generic scope of, e.g. claim 1, reading on the genus of all genes conferring resistance to the recited Pfs races and associated with SNP no. 1, is not enabled.  Obtaining further species falling within the scope of the generic claim would require undue experimentation.
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Applicant’s Arguments & Response to Thereto
On page 10 of the response to the rejection of record, Applicant asserts that the deletion of some claims, together with referring to a “single gene” in an introgression fragment in the deposited seeds together with a SNP obviates the rejection.  
Applicant provides no way of identifying the introgression fragment in the genome of the deposited seeds.  Except that it is somewhere on chromosome 3.  Applicant references a “single gene” but provides no way of identifying the single gene  Applicant references a SNIP, but there is no evidence in the specification or the art that a single SNP enables the invention.

Conclusion
8.	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663